DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 5, 7-10, 12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to specify the binder resin of the protective layer is a thermoplastic resin selected from a polyanide resin which is soluble in alcohol or a polyvinyl acetal resin which is soluble in alcohol.  The use of “selected from” without further description of the nature of the group (i.e., open or closed) raises issues of definiteness under section 112(b) because it is unclear if the grouping is a closed group of alternatives.  It is unclear if other thermoplastic resins are permitted within the scope of the claims.  See MPEP 2173.05(h).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7-9, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6256055 in view of US Patent 7,217,482 to Kim et al.  A translation of published JP application 2015-143776, which corresponds to the applied JP ‘055 patent, is included with this communication.
The JP document, as seen in the document and translation, discloses an electrophotographic photoreceptor comprising an electron transporting substance and a hole transporting substance that provides image sharpness in high-speed printing, stability in continuous printing, and stable images in all environments (¶¶ [0011], [0015]) and that can be charged to a positive potential (¶ [0072].  The photoreceptor comprises a conductive support (¶ [0051]), a photosensitive layer that comprises is a single layer or a combination of a charge generating layer and a charge transport layer (¶¶ [0053] – [0055], [0066]), and a protective outermost layer (¶ [0070]).  The photosensitive layer comprises a charge generating substance (¶¶ [0056] – [0059]), which can be placed in the charge generation layer.  The photosensitive layer also contains a combination of a hole transporting substance, an electron transporting substance, and a binder resin (¶¶ [0062] – [0064]). 
The hole transporting substance is given by the formula (1), more specifically the formula (1a) (¶¶ [0013], [0014], [0025]; see claimed compound of the formula (3)).  Compounds falling with this disclosure include compounds:

    PNG
    media_image1.png
    61
    574
    media_image1.png
    Greyscale
 


    PNG
    media_image1.png
    61
    574
    media_image1.png
    Greyscale
.

(¶ [0027]; see pending claim 12).
The electron transporting substance is preferably a diphenoquinone compound given by the formula (2) or a naphthoquinone compound given by the formula (3) (¶¶ [0041], [0042], {0044], [0045]).  Specific compounds of interest include:

    PNG
    media_image2.png
    78
    116
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    81
    108
    media_image3.png
    Greyscale
(¶ [0042]; see pending claims 15 & 16: compounds (I) and (III)).
The photoreceptor is used in an image forming apparatus or a process cartridge (¶¶ [0072] – [0081]).
The JP document does not disclose the claimed protective layer nor the specifics of a desired protective layer.  Consequently, the artisan would have to look to other sources for an effective protective layer to use with the photoreceptor of the JP document.
As noted in the prior Office actions, Kim discloses an electrophotographic photoreceptor includes a conductive substrate 100, a photoconductive layer formed on the conductive substrate containing a charge generating material and a charge transferring material 200, and a protective layer formed on the photoconductive layer 300 (Abstract; col. 3, l. 25-40; col. 4, l. 14-23; Fig. 2).  The protective layer contains an alcohol-soluble polyamide resin and an alcohol-soluble chelate compound where chelate compound provides improved adhesive properties to the photoconductive layer and improved the electrostatic characteristic and productivity (Abstract).  Note the rejected claims use open language and are open to the inclusion of alcohol-soluble chelate compound of Kim.
The photosensitive layer contains a charge transferring material, which can be a hole transferring material or an electron transferring material (col. 4, l. 35-49), and the charge transferring materials can be used alone or in combination (col. 4, l. 50-54).  As seen in Example 1 a combination of electron and hole transferring materials are used in a ratio of 15 parts electron transferring material to 30 parts of the hole transporting material: 
    PNG
    media_image4.png
    239
    186
    media_image4.png
    Greyscale
(col. 8, l. 55 – col. 9, l. 49; see pending claim 15: compound (I)).  This gives a 2:1 ratio for HTM:ETM, which meets the requirements of amended claim 1 (i.e., 2 parts by weight hole transport compound to 1 part by weight of electron transport compound).
The photoreceptor of Kim’s Example 1 also contains a surface layer comprising alcohol-soluble thermoplastic polyamide resin (AMILAN CM-8000 manufactured by Toray), 0.2 part of polyvinyl acetal resin (S-LEC BM-1 manufactured by Sekisui Chemical Co., Ltd.) and 2 parts of perylene pigment (PALIOGEN MAROON L3920 manufactured by BASF)  (col. 9, l. 35-49).  Polyamide CM-8000 is disclosed in the specification as an effective polyamide in the instant invention (spec. ¶ [0164]).  Thus, the resin appears to have the required thermoplastic character and the alcohol solubility.
Kim discloses the protective layer can contain an inorganic or organic filling agent in order to improve electrical, optical, magnetic characteristics (col. 8, l. 29-38).  A suitable filling agent includes fine powders of titanium oxide, silica, aluminum oxide, and tin oxide (col. 8, l. 39-42; see pending claim 4). Kim also discloses the inclusion of polyvinyl acetals in the surface layer (col. 2, l. 40-44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the protective layer of Kim as the protective layer in the JP document because the JP document teaches the inclusion of a protective layer but does not provide a specific layer composition.  The supporting Kim document discloses a specific protective layer having good adhesion to a photosensitive layer comprising a charge generation substance, a hole transporting substance and an electron transporting substance, each in a binder resin.  The artisan would recognize the improvement in adhesion as particularly advantageous to the photoreceptor of the JP document because this layer would not easily separate from the photosensitive layer during use.  Thus, there is sufficient reason to use the surface layer of Kim in the invention of the JP document.
This rejection is applicable to new claim 17.  The use of “consists essentially of” limited the protective layer to the binder resin and particles of metal oxide and those other non-specified components that do not materially affect the basic and novel characteristic(s) of the claimed invention. See In re Herz, 190 USPQ 461, 463 (CCPA 1976).  Kim requires an alcohol-soluble chelate compound where chelate compound provides improved adhesive properties to the photoconductive layer and improved the electrostatic characteristic and productivity.  The instant specification appears to teach that the protective layer cannot cause image deterioration when the photoreceptor is repeatedly used and has excellent charging from the first rotation.  There is no indication that the chelate compound would affect these characteristics desired and would aid in providing good electrostatic (i.e., charging) properties.  Thus the chelate compound is not seen as being excluded by the “consists essentially of” language of claim 17.

Claims 1, 4, 7-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-246364 in view of US Patent 7,217,482 to Kim et al.  A translation of the JP document accompanies this Office communication.
The JP ‘364 document disclose an electrophotographic photosensitive member having a laminated photosensitive layer on a conductive support, the charge transporting layer of the laminated photosensitive layer contains an electron transporting substance, a hole transporting substance, and a polyarylate resin.  The JP document teaches the residual potential can be reduced and an electrophotographic photosensitive member that is less susceptible to photofatigue can be obtained (¶ [0007]).  Additionally, through the combined use of an electron transport substance and a hole transport substance the surface mechanical properties of the photoconductor can be improved (¶ [0008]).
The photoreceptor comprises a conductive support (¶ [0050]), a laminated photosensitive layer having a charge generation layer and a charge transporting layer (¶ [0052]), and a protective layer that may have an additive (¶ [0062]). The charge generating layer contains a charge generating substance and a binder resin (¶¶ [0054] - [0059]).  The charge transporting layer comprises a polyarylate binder resin, a hole transporting substance and an electron transporting substance (¶ [0024]).  Useful electron transporting substances include disphenoquinone derivatives (¶¶ [0026] – [0028]; see pending claims 15 and 16). The hole transporting substance are given by the formula (3)-1 through (3)-13 (see the compound of the formula (1)).
The JP document does not the specifics of the protective layer, but Kim discloses a protective layer containing an alcohol-soluble polyamide resin and an alcohol-soluble chelate compound where chelate compound provides improved adhesive properties to the photoconductive layer and improved the electrostatic characteristic and productivity (Abstract).  The findings of fact presented above regarding Kim are incorporated here.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the protective layer of Kim as the protective layer in the JP document because the JP document teaches the inclusion of a protective layer but does not provide a specific layer composition.  The supporting Kim document discloses a specific protective layer having good adhesion to a photosensitive layer comprising a charge generation substance, a hole transporting substance and an electron transporting substance, each in a binder resin. The artisan would recognize the improvement in adhesion as particularly advantageous to the photoreceptor of the JP document because this layer would not easily separate from the photosensitive layer during use.  Thus, there is sufficient reason to use the surface layer of Kim in the invention of the JP document.
This rejection is applicable to new claim 17.  The use of “consists essentially of” limited the protective layer to the binder resin and particles of metal oxide and those other non-specified components that do not materially affect the basic and novel characteristic(s) of the claimed invention. See In re Herz, 190 USPQ 461, 463 (CCPA 1976).  Kim requires an alcohol-soluble chelate compound where chelate compound provides improved adhesive properties to the photoconductive layer and improved the electrostatic characteristic and productivity.  The instant specification appears to teach that the protective layer cannot cause image deterioration when the photoreceptor is repeatedly used and has excellent charging from the first rotation.  There is no indication that the chelate compound would affect these characteristics desired and would aid in providing good electrostatic (i.e., charging) properties.  Thus the chelate compound is not seen as being excluded by the “consists essentially of” language of claim 17.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-246364 in view of US Patent 7,217,482 to Kim et al. as applied to claims 1, 4, 7-10, and 15-17 above, and further in view of US Patent Application Publication 2012/0052424 to Asano et al. and optionally further in view of US Patent Application Publication 2006/0188803 to Yabuki et al.
As noted above, the Kim patent discloses a photoreceptor having a protective layer.  The protective layer can contain an inorganic or organic filling agent in order to improve electrical, optical, and magnetic characteristics of the photoreceptor.  Kim does not disclose surface treatment of the filling agent, but Kim discloses the inclusion of the filler to give improved characteristics.  The additionally cited Asano document teaches that inorganic fillers in a photoreceptor surface layer are treated with titanate coupling agents, aluminum coupling agents, and zircoaluminate coupling agents alone or in combination with a silane coupling agent.  Asano teaches that “By using such a surface treated filler for the outermost layer, the filler can be well dispersed in the outermost layer, and formation of blurred images can be prevented. When a silane coupling agent is used as a surface treatment agent, blurred images may be produced” (¶ [0141]).  Surface treatment at a range of 3% to 30% gives good residual potential while providing the improved dispersibility in the surface layer.
Yabuki discloses various titanium, aluminum, and silane coupling agents for treating inorganic fillers (¶¶ [0091] – [0093]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to surface treat the fillers of Kim with an organometallic component, such as titanate coupling agents, aluminum coupling agents, and zircoaluminate coupling agents alone or in combination with a silane coupling agent, because Kim desires improvement in the electrical characteristics of the surface layer and the supporting Asano document teaches the use of organometallic surface treatment agents to improve dispersibility of the particles in the layer.  This would be desirable in order to give even electrical characteristics throughout the layer.  Selection of a known inorganic particle treating coupling agent, such as taught by Yabuki, would have been obvious to the skilled artisan to obtain improved dispersion of the inorganic particles in the layer.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The previously applied grounds of rejection are overcome by applicant’s amendments to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            22 February 2021